On Motion for Rehearing
On April 29, 1960, we held that the appellees’ evidence was insufficient to sustain a finding of a parol trust in land and reversed the judgment and remanded the cause for a new trial. On May 13, 1960, appellant filed a motion for rehearing, contending that the judgment should have been rendered for appellant and pointed out that the record shows that the trial began on July 28, 1959, and that during the trial it was suspended so that appellees might procure additional evidence and that thereafter the trial was resumed and completed on the 14th day of October, 1959. Although said motion has been filed more than 30 days and appellees have notice thereof, they have filed no reply. It now appearing that the case has been fully developed and apparent that appellees have no material additional evidence to present upon another trial, said motion is granted. Our former judgment is set aside and the judgment is reversed and judgment is rendered for appellant.